Citation Nr: 9913432	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  98-17 562A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for Alzheimer's dementia as 
secondary to 
service-connected residuals of shell fragment wounds to the 
head.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service in the United States 
Army from May 1943 to November 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision from the Houston, Texas 
Department of Veterans Affairs (VA) Regional Office (RO).  

The veteran is service-connected for residuals of shell 
fragment wounds to the head, neck and left upper arm.  The 
veteran has raised claims for increased rating for these 
service-connected disabilities.  These issues are referred to 
the RO for further action.  

The Board notes post-service medical reports that have 
uniformly described how the veteran's condition has markedly 
deteriorated due to Alzheimer's dementia.  Medical records 
from Audie L. Murphy VA Medical Center (MC) in October 1995 
indicate that the veteran's cognitive functioning had 
markedly deteriorated in all areas, including memory, 
reasoning, attention, visuospatial ability, and language.  
His IQ score was found to be within the mentally retarded 
range.  The VA physician determined that the veteran is 
severely impaired in every aspect of his ability to 
communicate verbally and requires assistance with dressing, 
hygiene, bathing, and meals.  She also stated that he 
requires constant supervision in order to ensure his safety.  
At his May 1998 VA examination, the physician described the 
veteran as presenting with a profound memory disturbance with 
gross impairment of his ability to function.  The Board finds 
that this evidence raises inferred claims of entitlement to 
permanent and total rating for nonservice-connected 
disability pension benefits and entitlement to special 
monthly compensation for VA aid and attendance and housebound 
benefits for Alzheimer's dementia.  These issues are referred 
to the RO for adjudication.  


FINDINGS OF FACT  

1.  All relevant evidence necessary for disposition of the 
current appeal has been obtained.  

2.  The probative evidence demonstrates that the veteran's 
Alzheimer's dementia is not causally related to or otherwise 
aggravated by the veteran's service-connected residuals of 
shell fragment wounds to the head.  


CONCLUSION OF LAW  

The veteran's Alzheimer's dementia was not incurred as a 
result of active service, nor proximately due to, the result 
of, or aggravated by service-connected residuals of shell 
fragment wounds to the head.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.310(a) (1998); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The pertinent evidence of record indicates that the veteran 
suffered three small penetrating wounds in the back of the 
head and left upper arm in April 1945 near Leipzig, Germany.  
An x-ray of the left upper arm revealed no evidence of a 
fracture or foreign body.  An x-ray of the skull showed no 
evidence of a fracture.  A 0.5-centimeter foreign body was 
seen in the posterior soft tissue of the neck at the C2 
level.  The wounds were debrided and the foreign body 
removed.  The head wound was then sutured.  The veteran's 
wound was found to be healing nicely a little less than one 
week later.  It was concluded that his recovery would be 
uneventful and that he would be able to return to duty.  On 
follow-up in May 1945, the veteran's wound was found to be 
healed, and he was cleared to return to duty.  

There was no evidence of any neurological abnormalities at 
the veteran's discharge examination in November 1945.  
Neurological examination was normal.  

In March 1946, the RO granted service connection for 
residuals of gunshot wounds to the head and left upper arm.  
The RO assigned noncompensable ratings.  
In October 1947, the veteran was seen at the U.S. Naval 
Hospital with complaints of head and neck trouble, backache, 
and pains in the left knee for two years following his 
discharge from service.  The veteran was admitted for a 
physical examination and testing.  X-ray examinations of the 
cervical spine and left knee were negative.  Based on the 
physical examination findings and test results, the physician 
concluded that there was no evidence of persistence of a 
foreign body or evidence of arthritis or other abnormalities.  
The final diagnosis was concluded that the veteran had no 
evidence of any disease.  

The veteran filed his claim for secondary service connection 
in September 1997.  

In October 1995, the veteran was evaluated at the Audie L. 
Murphy VAMC for anisocoria, decreased attention span and 
spatial ability, and a history of confusion and paranoia.  
The veteran exhibited a severe decrease in cognitive 
functioning.  The veteran was diagnosed with severe dementia 
of the Alzheimer's type.  

In a February 1998 written statement Dr. L.C. wrote that she 
had been caring for the veteran since his symptoms were first 
recognized in late 1996.  The primary medical problem was 
dementia and neuropsychological testing was consistent with 
Alzheimer's disease.  Dr. L.C. noted that the veteran had a 
significant history of head trauma during his military 
service.  She stated that prior head trauma is an established 
risk factor for the development of Alzheimer's disease.  She 
also stated that it is not unusual for the dementia to 
develop many years after the head injury.  

In May 1998, the veteran underwent a VA examination conducted 
by Dr. J.K., who certified review of the evidence in the 
claims folder.  The veteran's son reported that the veteran's 
symptoms had first become apparent in 1994.  On examination, 
Dr. J.K. concluded that the veteran presented with symptoms 
consistent with severe Alzheimer's dementia.  Dr. J.K. 
specifically considered whether this was due to the veteran's 
in-service head trauma.  Dr. J.K. noted that he could only 
find evidence of a soft tissue injury to the neck and that he 
could find no definite evidence of a head injury otherwise.  
He concluded that, even if so, it was unlikely that this was 
related to the veteran's present dementia syndrome.  

Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  

Where certain diseases are manifested to a compensable degree 
within the initial post-service year, service connection may 
also be granted on a presumptive basis.  38 U.S.C.A. §§ 1101, 
1112 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 
(1998).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  38 U.S.C.A. § 1113(b) 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.303(d) (1998).

Service connection may also be granted for disability, which 
is proximately due to, or the result of service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).  For 
aggravation of a nonservice-connected condition, which is 
proximately due to, or the result of service-connected 
disease or injury, a claimant will be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

The threshold question to be answered in the veteran's claim 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a);  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  

If a claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the veteran in the development of his claim.  38 U.S.C.A. 
§ 5107,  Murphy, 1 Vet. App. 78, 81 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997)  quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996);  See 
38 C.F.R. §§ 3.303, 3.307, 3.309;  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  For the purpose of determining whether 
a claim is well grounded, the credibility of the evidence is 
presumed.  See Robinette v. Brown, 8 Vet. App. 69, 75 (1995).  

Analysis

The claimant has met his initial burden of establishing a 
well-grounded claim.  His shell fragment wounds to the head 
constitute an in-service injury.  He has a current diagnosis 
of Alzheimer's dementia, and a physician has opined that it 
is not unusual for dementia to develop many years after a 
prior head trauma.  

The claims folder contains the service medical records and 
records of VA medical evaluation and treatment identified by 
the veteran.  The veteran underwent a VA medical examination 
in May 1998 and this report has been obtained.  The evidence 
shows that there is some additional VA inpatient and 
outpatient treatment records that have not been obtained.  
The May 1998 VA examination report indicates that the veteran 
was hospitalized in 1993 at the Audie L. Murphy VAMC for 
alcohol-related problems, which was prior to the development 
of symptoms associated with dementia.  The evidence also 
indicates that the veteran attended an outpatient clinic 
neurology appointment just prior to the October 1995 
neuropsychological evaluation, and he has been under Dr. 
L.C.'s care at the adult day health clinic since late 1996.  
The determinative issue in this case, i.e., whether 
Alzheimer's dementia is secondary to the veteran's in-service 
head trauma, is a medical question.  The medical evidence 
shows that these records would establish no more than that 
the veteran's dementia symptoms began in 1994 or 1995.  The 
evidence and medical opinions already of record establish 
this fact.  These records would not necessarily provide 
additional support for the veteran's claim since Dr. L.C. has 
already provided an opinion based on her treatment of the 
veteran and her knowledge of his in-service history.  
Consequently, the Board finds that it is not necessary to 
obtain these records prior to adjudication of the issue on 
appeal.  The Board finds that all indicated development has 
been completed, and the VA has satisfied its duty to assist 
the veteran.  38 U.S.C.A. § 5107(a).  

The probative evidence of record demonstrates that the 
veteran's Alzheimer's dementia is not the proximate result of 
the service-connected residuals of the shell fragment wounds 
to the head, or of any other service-connected injuries.  

While the veteran's service medical records indicate that the 
veteran suffered three small wounds around the back of the 
head while in combat, the service medical records show that 
an x-ray examination of the skull at that time revealed no 
evidence of fracture and only revealed the presence of a 
foreign body in the soft tissue of the neck.  The treating 
physician noted that the veteran's wound were healing nicely 
a little less than one week later and that physician 
concluded that the veteran's recovery would be uneventful.  
There is no indication in these records or in the veteran's 
discharge examination in November 1945 that his head injury 
would result in residual neurological impairment.  

At the VA examination in May 1998, Dr. J.K. specifically 
concluded that it was unlikely that the veteran's Alzheimer's 
dementia was related to his in-service injuries.  In his 
review of the veteran's records, Dr. J.K. also noted that the 
only injury the veteran seemed to incur was a soft tissue 
injury to the neck.  




Dr. L.C. made a general statement that a prior head injury is 
an established risk factor for the development of Alzheimer's 
disease and that it is not unusual for dementia to develop 
many years later.  

The Board finds that the opinion of Dr. J.K. has greater 
probative value than the opinion of Dr. L.C., because it was 
based on a review of the veteran's service medical records, 
as well as the remaining evidence in the veteran's claims 
file and a separate medical examination.  The opinion is 
predicated on a specific review of the severity of the head 
trauma, which the veteran sustained in 1945.  Dr. L.C.'s 
opinion is not based on a review of the records showing the 
extent and severity of the in-service head trauma, but it is 
based only on the history of the injury.  Furthermore, Dr. 
L.C.'s statement that prior head trauma is an established 
risk in the development of Alzheimer's is a general 
contention which she did not specifically apply to the 
veteran's history and condition, whereas, Dr. J.K. provides a 
specific reason for his conclusion based on his review of the 
reported severity of the in-service injuries.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (holding that it is not 
error for the Board to favor opinion of one competent medical 
expert over that of another when the Board gives adequate 
statement of reasons and bases).  

For the above reasons, the Board finds that Dr. J.K.'s 
medical opinion on the issue of causation between the 
service-connected residuals of the shell fragment wounds to 
the head and the post-service development of Alzheimer's 
dementia outweighs the opinion by Dr. L.C.  The VA 
physician's May 1998 opinion is accepted as the probative and 
persuasive evidence in this case as it pertains to the issue 
of service connection for Alzheimer's dementia.  This 
establishes by a preponderance of the evidence that the 
veteran's post-service development of Alzheimer's dementia is 
not secondary to the 1945 head trauma or secondary to any of 
his service-connected disabilities.  





For these reasons, the Board finds that the veteran's 
Alzheimer's dementia was first shown many years after 
separation from active service, and the probative evidence 
demonstrates that it is not proximately due to or otherwise 
aggravated by the veteran's service-connected residuals of 
the shell fragment wounds to the head or any other service-
related disability.  The Board finds that the evidence is not 
evenly balanced on this issue and concludes that the 
veteran's Alzheimer's dementia was not incurred as a result 
of active service, or proximately due to, the result of, or 
aggravated by service-connected residuals of the shell 
fragment wounds to the head.  38 U.S.C.A. §§ 1110, 5107(a); 
38 C.F.R. §§ 3.303, 3.310(a).  


ORDER

Entitlement to service connection for Alzheimer's dementia as 
secondary to service-connected disability of shell fragment 
wounds to the head is denied.  




		
	RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals

 

